Name: 2009/858/EC: Commission Decision of 27Ã November 2009 approving certain amended programmes for the eradication and monitoring of animal diseases and zoonoses for the year 2009 and amending Decision 2008/897/EC as regards the reallocation of the CommunityÃ¢ s financial contribution to certain Member States for programmes approved by that Decision and by Decision 2009/560/EC (notified under document C(2009) 9193)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  economic geography;  EU finance;  health;  management
 Date Published: 2009-12-01

 1.12.2009 EN Official Journal of the European Union L 314/75 COMMISSION DECISION of 27 November 2009 approving certain amended programmes for the eradication and monitoring of animal diseases and zoonoses for the year 2009 and amending Decision 2008/897/EC as regards the reallocation of the Communitys financial contribution to certain Member States for programmes approved by that Decision and by Decision 2009/560/EC (notified under document C(2009) 9193) (2009/858/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 27(5) and (6) thereof, Whereas: (1) Decision 2009/470/EC lays down the procedures governing the Communitys financial contribution for programmes for the eradication, control and monitoring of animal diseases and zoonoses. (2) Commission Decision 2008/897/EC of 28 November 2008 approving annual and multi-annual programmes and the financial contribution from the Community for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2009 and following years (2) approves certain national programmes and sets out the rate and maximum amount of the Communitys financial contribution for each programme submitted by the Member States. (3) Commission Decision 2009/560/EC of 22 July 2009 approving certain amended programmes for the eradication and monitoring of animal diseases and zoonoses for the year 2009 and amending Decision 2008/897/EC as regards the Communitys financial contribution to certain Member States for programmes approved by that Decision (3) approves the amended versions of certain national programmes approved by Decision 2008/897/EC. (4) The Commission has assessed the reports submitted by the Member States on the expenditures incurred for those programmes. The results of that assessment show that certain Member States will not utilise their full allocation for 2009 while others will spend in excess of the allocated amount. (5) The Communitys financial contribution for a number of those national programmes therefore needs to be adjusted. It is appropriate to reallocate funding from national programmes which will not use their full allocation to those that will exceed it. The reallocation should be based on the most recent information on expenditure actually incurred by the concerned Member States. (6) In addition, Romania and Slovakia have submitted amended programmes for the eradication of rabies and Poland and Slovenia have submitted amended programmes for bluetongue. (7) The Commission has assessed those amended programmes from both the veterinary and the financial point of view. Those programmes were found to comply with relevant Community veterinary legislation, and in particular with the criteria set out in Decision 2008/341/EC. The amended programmes for those four Member States should therefore be approved. (8) Decision 2008/897/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The amended programme for the monitoring and eradication of bluetongue submitted by Poland on 30 April 2009 is hereby approved for the period from 1 January 2009 to 31 December 2009. Article 2 The amended programme for the monitoring and eradication of bluetongue submitted by Slovenia on 23 July 2009 is hereby approved for the period from 1 January 2009 to 31 December 2009. Article 3 The amended programme for the eradication of rabies submitted by Romania on 20 August 2009 is hereby approved for the period from 1 January 2009 to 31 December 2009. Article 4 The amended programme for the eradication of rabies submitted by Slovakia on 3 August 2009 is hereby approved for the period from 1 January 2009 to 31 December 2009. Article 5 Decision 2008/897/EC is amended as follows: 1. in Article 1, paragraph (2) is amended as follows: (a) points (a) and (b) are replaced by the following: (a) EUR 1 400 000 for Ireland; (b) EUR 2 500 000 for Spain;; (b) in point (g) EUR 2 000 000 is replaced by EUR 1 370 000; 2. in Article 2, paragraph (2) is replaced by the following: 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the costs of carrying out tuberculin and gamma-interferon tests and the compensation to owners for the value of their animals slaughtered subject to those programmes, and shall not exceed: (a) EUR 14 000 000 for Ireland; (b) EUR 9 100 000 for Spain; (c) EUR 2 900 000 for Italy; (d) EUR 120 000 for Poland; (e) EUR 200 000 for Portugal.; 3. in Article 3(2), point (b) is replaced by the following: (b) EUR 3 600 000 for Spain;; 4. in Article 4, paragraph (2) is amended as follows: (a) points (e) to (g) are replaced by the following: (e) EUR 16 650 000 for Germany; (f) EUR 90 000 for Estonia; (g) EUR 60 000 for Ireland;; (b) points (j) to (l) are replaced by the following: (j) EUR 55 000 000 for France; (k) EUR 2 000 000 for Italy; (l) EUR 20 000 for Latvia;; (c) in point (o) EUR 1 400 000 is replaced by EUR 300 000; (d) points (r) to (u) are replaced by the following: (r) EUR 3 550 000 for Austria; (s) EUR 100 000 for Poland; (t) EUR 2 700 000 for Portugal; (u) EUR 100 000 for Romania;; (e) points (w) and (x) are replaced by the following: (w) EUR 490 000 for Finland; (x) EUR 1 600 000 for Sweden.; 5. in Article 5, paragraph (2) is amended as follows: (a) in point (c), EUR 1 400 000 is replaced by EUR 1 600 000; (b) in point (d), EUR 75 000 is replaced by EUR 140 000; (c) in point (f), EUR 600 000 is replaced by EUR 350 000; (d) points (h) to (m) are replaced by the following: (h) EUR 700 000 for Greece; (i) EUR 1 250 000 for Spain; (j) EUR 1 450 000 for France; (k) EUR 1 700 000 for Italy; (l) EUR 100 000 for Cyprus; (m) EUR 90 000 for Latvia;; (e) in point (q), EUR 1 700 000 is replaced by EUR 2 350 000; (f) points (s) to (u) are replaced by the following: (s) EUR 4 500 000 for Poland; (t) EUR 650 000 for Portugal; (u) EUR 50 000 for Romania;; 6. in Article 6(2), point (c) is replaced by the following: (c) EUR 670 000 for France;; 7. in Article 8, paragraph (2) is amended as follows: (a) in point (e), EUR 500 000 is replaced by EUR 250 000; (b) in point (k), EUR 550 000 is replaced by EUR 1 400 000; (c) in point (s), EUR 50 000 is replaced by EUR 80 000; (d) in point (v), EUR 400 000 is replaced by EUR 220 000; 8. in Article 9, paragraph (2) is amended as follows: (a) points (a) to (c) are replaced by the following: (a) EUR 1 400 000 for Belgium; (b) EUR 350 000 for Bulgaria; (c) EUR 1 050 000 for the Czech Republic;; (b) points (g) to (k) are replaced by the following: (g) EUR 3 300 000 for Ireland; (h) EUR 1 200 000 for Greece; (i) EUR 5 400 000 for Spain; (j) EUR 14 100 000 for France; (k) EUR 5 350 000 for Italy;; (c) in point (m), EUR 230 000 is replaced by EUR 250 000; (d) in point (r), EUR 2 900 000 is replaced by EUR 2 600 000; (e) points (t) to (v) are replaced by the following: (t) EUR 790 000 for Poland; (u) EUR 1 530 000 for Portugal; (v) EUR 580 000 for Romania;; (f) points (x) and (y) are replaced by the following: (x) EUR 500 000 for Slovakia; (y) EUR 500 000 for Finland;; (g) in point (za) EUR 5 900 000 is replaced by EUR 4 600 000; 9. in Article 10, paragraph (2), is amended as follows: (a) points (a) to (c) are replaced by the following: (a) EUR 1 100 000 for Bulgaria; (b) EUR 500 000 for Lithuania; (c) EUR 880 000 for Hungary;; (b) in point (f) EUR 500 000 is replaced by EUR 760 000; 10. in Article 11(2) point (d) is replaced by the following: (d) EUR 1 100 000 for Poland.; 11. in Article 12(2) point (c) is replaced by the following: (c) EUR 1 650 000 for Poland.; 12. in Article 13(2) points (c) to (e) are replaced by the following: (c) EUR 870 000 for Estonia; (d) EUR 850 000 for Latvia; (e) EUR 550 000 for Slovenia;; 13. in Article 14(2), EUR 175 000 is replaced by EUR 310 000; 14. in Article 15(2), point (c), is replaced by the following: (c) EUR 460 000 for Portugal.; 15. in Article 15a(4), EUR 5 400 000 is replaced by EUR 3 000 000. Article 6 This Decision is addressed to the Member States. Done at Brussels, 27 November 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 322, 2.12.2008, p. 39. (3) OJ L 194, 25.7.2009, p. 56.